     Case 2:21-cv-11898-GCS-KGA ECF No. 1, PageID.1 Filed 08/17/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TRUSTEES OF THE HEAT AND FROST INSULATORS AND
ALLIED WORKERS LOCAL NO. 25 WELFARE FUND;
TRUSTEES OF THE HEAT AND FROST INSULATORS AND
ALLIED WORKERS LOCAL NO. 25 DEFINED BENEFIT
PENSION FUND; TRUSTEES OF THE HEAT AND FROST               Case No.:
INSULATORS AND ALLIED WORKERS LOCAL NO. 25                 HON.
DEFINED CONTRIBUTION PENSION FUND; TRUSTEES OF             Magistrate Judge:
THE HEAT AND FROST INSULATORS AND ALLIED
WORKERS     LOCAL     NO.  25    SUPPLEMENTAL
UNEMPLOYMENT BENEFIT FUND; TRUSTEES OF THE
HEAT AND FROST INSULATORS AND ALLIED WORKERS
LOCAL NO. 25 APPRENTICESHIP TRAINING FUND;
TRUSTEES OF THE INSULATORS INDUSTRY WIDE
LABOR-MANAGEMENT COMMITTEE; TRUSTEES OF THE
HEAT AND FROST INSULATORS AND ALLIED WORKERS
LABOR-MANAGEMENT COOPERATIVE TRUST; AND
LOCAL UNION NO. 25, INTERNATIONAL ASSOCIATION
OF HEAT & FROST INSULATORS AND ALLIED
WORKERS;

                                Plaintiffs,
v.

FOUR SEASONS MECHANICAL INSULATION, INC., a
Michigan Corporation,

                                Defendant.

NOVARA TESIJA & CATENACCI, PLLC
ATTORNEYS FOR PLAINTIFFS
EDWARD J. PASTERNAK (P58766)
ALEX A. DOMBROW (P82753)
888 W. BIG BEAVER RD., SUITE 600
TROY, MI 48084
(248) 354-0380
ejp@novaralaw.com
aad@novaralaw.com


                                  COMPLAINT


                                         1
 Case 2:21-cv-11898-GCS-KGA ECF No. 1, PageID.2 Filed 08/17/21 Page 2 of 6




      NOW COME Plaintiffs, by and through their attorneys, NOVARA TESIJA

CATENACCI MCDONALD & BAAS, PLLC, and for their Complaint, state as

follows:

      1.     The Trustees of the Heat and Frost Insulators and Allied Workers

Local No. 25 Welfare Fund, Trustees of the Heat and Frost Insulators and Allied

Workers Local No. 25 Defined Benefit Pension Fund, Trustees of the Heat and

Frost Insulators and Allied Workers Local No. 25 Defined Contribution Pension

Fund, Trustees of the Heat and Frost Insulators and Allied Workers Local No. 25

Supplemental Unemployment Benefit Fund, Trustees of the Heat and Frost

Insulators and Allied Workers Local No. 25 Joint Apprenticeship Fund, Trustees of

the Insulators Industry Wide Labor-Management Committee, and Trustees of the

Labor-Management Cooperative Trust; (hereinafter "Funds") are each a jointly-

trusted fund established pursuant to Section 302 of the Labor Management

Relations Act ("LMRA"), 29 U.S.C. Section 186 and Sections 302 and 515 of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Sections

1132 and 1145, and bring this action on behalf of their individual participants.

      2.     Local Union No. 25, International Association of Heat & Frost

Insulators and Allied Workers (hereinafter "Union" or “Local 85”) is a labor

organization, as defined in Section 451 of the National Labor Relations Act, 29


                                        2
 Case 2:21-cv-11898-GCS-KGA ECF No. 1, PageID.3 Filed 08/17/21 Page 3 of 6




U.S.C. § 152 (5), with its principal place of business located at 21353 Bridge St.,

Southfield, MI 48033.

      3.     Upon information, knowledge and belief Defendant, Four Seasons

Mechanical Insulation, Inc. is a Michigan corporation (hereinafter referred to as

“Company”), and its principal place of business is 4939 Cedar Lake Road, Howell,

Michigan 48843.

      4.     Jurisdiction of this Court is founded on Section 301(a) of the LMRA,

as amended, 29 U.S.C. Section 185(a) and Sections 502 and 515 of ERISA, 29

U.S.C. Section 1132 and 1145, as amended by the Multiemployer Pension Plan

Amendment Act of 1980 ("MPPAA") and Federal common law. This Court also

has pendent jurisdiction of any state-law claims ancillary to the relief sought

herein.

                               COUNT I
                  ERISA: DELINQUENT CONTRIBUTIONS


      5.     Plaintiffs hereby re-allege and incorporate the allegations of

Paragraphs 1 through 5 of their Complaint as fully set forth herein.

      6.     Section 515 of ERISA provides that “every employer who is obligated

to make contributions to a multi-employer plan under the terms of the plan or

under the terms of a collectively bargained agreement shall, to the extent not


                                        3
 Case 2:21-cv-11898-GCS-KGA ECF No. 1, PageID.4 Filed 08/17/21 Page 4 of 6




inconsistent with law, make such contributions in accordance with the terms and

conditions of such plan or such agreement.”

      7.     Section 502 of ERISA provides a federal forum for enforcement of

the various duties imposed by ERISA, including, but not limited to, allowance of a

lawsuit to enjoin any act which violates ERISA or to obtain other appropriate legal

and equitable relief.

      8.     Pursuant to the collective bargaining agreement (hereinafter “CBA”)

between Company and the Union, Company agreed to make employee fringe

benefit contributions and assessments to the Funds for each employee covered by

the collective bargaining agreement, which are individuals in the appropriate

bargaining unit who perform covered work ("Employees"), and to be bound by the

terms and conditions set forth in the Funds' Trust Agreements (the "Trust

Agreements"). Defendant has copies of all records within their files.

      8.     The Funds are third-party beneficiaries of the parties’ collective

bargaining agreement.

      9.     Company has violated both its contractual and statutory obligations by

failing to make all of the fringe benefit contributions and assessments due on

behalf of each Employee covered by the collective bargaining agreement and as

incorporated in same, the relevant Trust Agreements.


                                       4
 Case 2:21-cv-11898-GCS-KGA ECF No. 1, PageID.5 Filed 08/17/21 Page 5 of 6




      11.    As a result of Company’s violations of its contractual and statutory

obligations, Defendants have violated ERISA, the collective bargaining agreement

and the relevant Trust Agreements.

      12.    Plaintiffs are entitled to all remedies under ERISA, including, but not

limited to, payment of fringe benefit contributions owed, audit assessments,

liquidated damages, attorneys’ fees and costs.

      13.    At all relevant times, Defendant Company was bound to the parties’

collective bargaining agreement, which includes, but is not limited to, the time

period of April 2016 to the present.


      15.    The Funds have been damaged in an amount as found due by a

September 15, 2020 audit in the amount of $585,570.78 covering the work months

of April 2016 through December 2019 (see attached Exhibit 1).

             WHEREFORE, Plaintiffs request that the Honorable Court grant the

      following relief:

             a.    Enter a judgment in the Plaintiffs' favor against Company, in an
                   amount of $585,570.78, together with any accumulated interest
                   thereon, actual attorney fees, court costs, audit and other
                   collection costs and other sums as may become due or
                   discovered to be due the Funds during the pendency of this
                   action;

             b.    Order an updated audit of the Defendant to determine any
                   additional amount due the Plaintiffs;

                                       5
 Case 2:21-cv-11898-GCS-KGA ECF No. 1, PageID.6 Filed 08/17/21 Page 6 of 6




           c.    That jurisdiction of this matter be retained pending compliance
                 with the Court's orders; and

           d.    Any such other, further or different relief as may be just and
                 equitable under the circumstances.


                                   Respectfully submitted,

                                   NOVARA TESIJA CATENACCI
                                   MCDONALD & BAAS, PLLC

                                   By: /s/Edward J. Pasternak
                                   Edward J. Pasternak (P58766)
                                   Alex A. Dombrow (P82753)
                                   Attorneys for Plaintiffs
                                   888 West Big Beaver Road, Suite 600
                                   Troy, MI 48084
                                   (248) 354-0380
Dated: August 17, 2021             ejp@novaralaw.com




                                    6
